DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4-9, 11-15, and 17-20 of copending Application No. 16/681,067 in view of Yu et al. (US 2017/0331849 A1 and Yu hereinafter) and Frayman et al. (US 2018/0124085 A1 and Frayman hereinafter). Application ‘067 discloses the instant claims except the category of technology resource, an artificial intelligence-based design pattern and automatically executing a resiliency response based on the design pattern. However, Yu discloses the category of technology resource (0057, lines 2-5) and automatically executing a resiliency response based on the design pattern (0059, lines 1-4). Yu recites motivation by disclosing that providing a resiliency response would protect against breaches (0001). It would have been obvious to apply the teachings of Yu to the teachings of ‘067 by automatically executing a response for a category to resource in order to protect against breaches.
’067 in view of Frayman fails to specifically disclose an artificial intelligence-based design pattern. However, Frayman discloses an artificial intelligence-based design pattern (0017, lines 5-8). Frayman recites motivation by disclosing that using machine learning enables adaptation to new threats and providing protection while reducing used network resources (0017, lines 5-14). It is obvious that the  in view of Yu by using an artificial intelligence-based design pattern in order to adapt to new threats while reducing the amount of used network resources. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Frayman.

a memory device with computer-readable program code stored thereon (0029, lines 11-14); 
a communication device (0028, lines 5-8); 
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to (0029, lines 15-22): 
select a category of technology resource for resiliency assessment (202, Figure 2; 0040, lines 4-6; 0057, lines 2-5); 
identify a compromise vector having an impact on the category of technology resource (0042, lines 2-11); 
identify, using a resiliency control library, an artificial intelligence-based design pattern for a set of resiliency controls that provide resiliency against the compromise vector (0058, lines 5-17); 
detect, via a monitoring tool, that the compromise vector has been encountered (0044, lines 19-20, 26-28); 
automatically execute a resiliency response based on the design pattern for the set of resiliency controls (0059, lines 1-4). 

Yu fails to specifically disclose:
an artificial intelligence-based design pattern.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Yu, as taught by Frayman.

an artificial intelligence-based design pattern (0017, lines 5-8).
Given the teaching of Frayman, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Yu with the teachings of Frayman by using an artificial intelligence based pattern. Frayman recites motivation by disclosing that using machine learning enables adaptation to new threats and providing protection while reducing used network resources (0017, lines 5-14). It is obvious that the teachings of Frayman would have improved the teachings of Yu by using an artificial intelligence-based design pattern in order to adapt to new threats while reducing the amount of used network resources.

	
As to claims 2, 9, and 15, Yu discloses:
wherein a magnitude of the impact is associated with the compromise vector, wherein the computer-readable program code further causes the processing device to generate, based on the magnitude of the impact associated with the compromise vector and the design pattern for the set of resiliency controls, a resiliency score associated with the category of technology resource (0006, lines 2-16). 

As to claims 3, 10, and 16, Yu discloses:
generate a projected resiliency score associated with an additional resiliency control (0008, lines 16-18); 
determine that the additional resiliency control is not present in the design pattern for the set of resiliency controls (0056, lines 11-20); 
determine that the projected resiliency score is above a specified threshold (0061, lines 22-23); 
present to a user, on a display of a user computing system, a graphical interface comprising a recommendation to add the additional resiliency control to the design pattern for the set of resiliency controls (0056, lines 20-24). 

As to claims 4, 11, and 17, Yu discloses:
wherein the computer-readable program code further causes the processing device to display, on the graphical interface, a delta between the resiliency score and the projected resiliency score (0062, lines 35-43). 

As to claims 5, 12, and 18, Yu discloses:
wherein the computer-readable program code further causes the processing device to display a frequency for encountering the compromise vector (0055, lines 8-14). 

As to claims 6, 13, and 19, Yu discloses:
wherein the compromise vector comprises at least one of a denial of service attempt, unauthorized access, or data modification (0043). 

As to claims 7 and 20, Yu discloses:
wherein the impact on the technology resource affects at least one of authorization, authentication, integrity, or availability of the technology resource (0023, lines 6-10; 0024, lines 1-11). 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bazalgette et al. (US 2019/0260779 A1) discloses a system and method for artificial intelligence cyber security analyst.
Beheshti-Zavareh et al. (US 2013/0215769 A1) discloses a system and method for controller placement for fast failover in the split architecture.
Gembicki (US 2016/0034838 A1) discloses a system and method for enhanced operational resiliency scoring using intelligence indicators.
Lineman et al. (US 2003/0065942 A1) discloses a system and method for actively managing security policies for users and computers in a network.
Saliji (US 2021/0064762 A1) discloses a system and method for intelligent adversary simulator.
Sharifi Mehr (US Patent 10,904,277 B1) discloses a system and method for threat intelligence measuring network threat levels.
Sloane et al. (US 2021/0144162 A1) discloses a system and method for technology centric rapid resiliency modeling.
Thomas et al. (US 2013/0061327 A1) discloses a system and method for evaluation in a collaborative security assurance system.
Yu et al. (US 2017/0331835 A1) discloses a system and method for generation and reuse of resource-centric threat modeling templates and identifying controls for securing technology resources.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH SU/Primary Examiner, Art Unit 2431